Exhibit 10.23
 


N O N S T A T U T O R Y  S T O C K  O P T I O N  C E R T I F I C A T E


Non-transferable
G R A N T  TO


________________________
("Optionee")


the right to purchase from Roper Technologies, Inc. (the "Company")


_________ shares of its common stock, $0.01 par value, at the price of $______
per share (the "Option")


pursuant to and subject to the provisions of the Roper Technologies, Inc. 2016
Incentive Plan (the "Plan") and to the terms and conditions set forth on the
following page (the "Terms and Conditions").  By accepting the Option, Optionee
shall be deemed to have agreed to the terms and conditions set forth in this
Certificate and the Plan.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.


Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Option shall vest (become exercisable) in accordance with
the following schedule:


Continuous Status as a Participant
after Grant Date
 
Percent of Option Shares Vested
           





IN WITNESS WHEREOF, Roper Technologies, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.


ROPER TECHNOLOGIES, INC.
 
 
By: 
Its:   President and Chief Executive Officer
 
 
 
Grant Date:  ____________________




--------------------------------------------------------------------------------

TERMS AND CONDITIONS


1. Vesting of Option.  The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Certificate. Notwithstanding
the foregoing vesting schedule, the Option shall become fully vested and
exercisable upon: (i) Optionee's death or Disability during his or her
Continuous Status as a Participant, (ii) a Change in Control, unless the Option
is assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control, or (iii) if the Option is
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control, the termination of Optionee's employment
by the Company without Cause (or Optionee's resignation for Good Reason as
provided in any employment, severance or similar agreement between Optionee and
the Company or an Affiliate) within two years after the effective date of the
Change in Control.
2. Term of Option and Limitations on Right to Exercise.  The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the "Expiration Date").  To the extent not
previously exercised, the Option will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:
(a) Three months after the date of the termination of Optionee's Continuous
Status as a Participant for any reason other than (i) for Cause or (ii) by
reason of Optionee's death, Disability or Retirement.
(b) Thirty-six (36) months after the date of the termination of Optionee's
Continuous Status as a Participant by reason of Retirement.
(c) Twelve months after the date of the termination of Optionee's Continuous
Status as a Participant by reason of Disability.
(d) Twelve months after the date of Optionee's death, if Optionee dies while
employed, or during the three-month period described in subsection (a) above,
during the thirty-six month period described in subsection (b) above or during
the twelve-month period described in subsection (c) above and before the Option
otherwise lapse.  Upon Optionee's death, the Option may be exercised by
Optionee's beneficiary designated pursuant to the Plan.
(e) 5:00 p.m., Eastern Time, on the 10th business day after the date of the
termination of Optionee's Continuous Status as a Participant for Cause.
If Optionee returns to employment with the Company during the designated
post-termination exercise period, then Optionee shall be restored to the status
Optionee held prior to such termination but no vesting credit will be earned for
any period Optionee was not in Continuous Status as a Participant.  If Optionee
or his or her beneficiary exercises an Option after termination of service, the
Option may be exercised only with respect to the Shares that were otherwise
vested on Optionee's termination of service, including Option Shares vested by
acceleration under section 1.
3. Exercise of Option.  The Option shall be exercised by (a) notice directed to
the Secretary of the Company or his or her designee at the address and in the
form specified by the Secretary from time to time and (b) payment to the Company
in full for the Shares subject to such exercise (unless the exercise is a
broker-assisted cashless exercise, as described below).  If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the
Option.  Payment for such Shares shall be in (a) cash, (b) Shares previously
acquired by the purchaser, or (c) any combination thereof, for the number of
Shares specified in such written notice.  The value of surrendered Shares for
this purpose shall be the Fair Market Value as of the last trading day
immediately prior to the exercise date.  Alternatively, the Company may permit
Optionee to exercise the Option through a "net" exercise, whereby the Company
shall retain from the Option that number of Option shares having a Fair Market
Value on the date of exercise equal to some or all of the exercise price. To the
extent permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Option may be exercised
through a broker in a so-called "cashless exercise" whereby the broker sells the
Option Shares on behalf of Optionee and delivers cash sales proceeds to the
Company in payment of the exercise price.  In such case, the date of exercise
shall be deemed to be the date on which notice of exercise is received by the
Company and the exercise price shall be delivered to the Company by the
settlement date.
4. Withholding.  The Company or any employer Affiliate has the authority and the
right to deduct or withhold, or require Optionee to remit to the employer, an
amount sufficient to satisfy federal, state, and local taxes (including
Optionee's FICA obligation) required by law to be withheld with respect to any
taxable event arising as a result of the exercise of the Option.  The
withholding requirement may be satisfied, in whole or in part, at the election
of the Secretary, by withholding from the Option Shares having a Fair Market
Value on the date of withholding equal to the minimum amount (and not any
greater amount) required to be withheld for tax purposes, all in accordance with
such procedures as the Secretary establishes.
5. Limitation of Rights.  The Option does not confer to Optionee or Optionee's
beneficiary any rights of a shareholder of the Company unless and until Shares
are in fact issued to such person in connection with the exercise of the
Option.  Nothing in this Certificate shall interfere with or limit in any way
the right of the Company or any Affiliate to terminate Optionee's service at any
time, nor confer upon Optionee any right to continue in the service of the
Company or any Affiliate.
6. Restrictions on Transfer and Pledge.  No right or interest of Optionee in the
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate.  The Option is not assignable or transferable by Optionee other
than by will or the laws of descent and distribution, but the Committee may (but
need not) permit other transfers.  The Option may be exercised during the
lifetime of Optionee only by Optionee or any permitted transferee.
7. Restrictions on Issuance of Shares.  If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Option upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the Option,
the Option may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.
8. Plan Controls.  The terms contained in the Plan are incorporated into and
made a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan.  In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.
9. Successors.  This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.
10. Notice.  Notices and communications under this Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid.  Notices to the
Company must be addressed to Roper Technologies, Inc., 6901 Professional Parkway
East, Suite 200, Sarasota, Florida 34240, Attn: Secretary, or any other address
designated by the Company in a written notice to Optionee. Notices to Optionee
will be directed to the address of Optionee then currently on file with the
Company, or at any other address given by Optionee in a written notice to the
Company.

